                                                                       JS-6
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SA CV 19-02445-DOC-KES                                    Date: March 6, 2020

Title: NATALIE ROSAS v. BMW OF NORTH AMERICA, LLC


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

               Kelly Davis                                  Not Present
             Courtroom Clerk                               Court Reporter

      ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
            PLAINTIFF:                                 DEFENDANT:
           None Present                                 None Present


      PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                 MOTION TO REMAND [12]

       Before the Court is Plaintiff Natalie Rosas’s (“Plaintiff”) Motion to Remand Case
to Orange County Superior Court (“Motion”) (Dkt. 12). The Court finds this matter
appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
GRANTS Plaintiff’s Motion to Remand.

I.    Background

      A.     Facts

       The following facts are drawn from Plaintiff’s Complaint (“Compl.”), Notice of
Removal (Dkt. 1), Ex. A at 6. This action relates to Plaintiff’s vehicle, which she
purchased “from BMW of El Cajon, located in El Cajon, California.” Compl. ¶ 4.
Plaintiff alleges that “[t]he subject vehicle has suffered from nonconformity(s) to
warranty,” id. ¶ 8, and she brings her claim under the Song-Beverly Consumer Warranty
Act (the “Act”), id. ¶ 4. Defendant BMW of North America, LLC, (“Defendant” or
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-02445-DOC-KES                                             Date: March 6, 2020
                                                                                          Page 2


“BMW NA”) “manufactures, assembles, or produces consumer goods,” and BMW NA
“issued an ‘express warranty’ to Plaintiff,” which “was an integral factor in [her] decision
to purchase the subject vehicle.” Id. ¶ 6–7.

       B.     Procedural History

      Plaintiff originally filed suit in Orange County Superior Court, case number 30-
2019-01108222-CU-BC-CJC, on October 29, 2019. Mot at 2. On December 17, 2019,
Defendant filed a Notice of Removal (Dkt. 1), based on diversity of citizenship under 28
U.S.C. § 1332. Plaintiff filed the instant Motion (Dkt. 12) on January 16, 2020. On
February 3, 2020, Defendant filed an Opposition (Dkt. 16), and Plaintiff submitted her
Reply (Dkt. 17) on February 10, 2020.

II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
relevant part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
jurisdiction,” and the party seeking removal “bears the burden of establishing federal
jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
(emphasis added) (citations omitted). A federal court may order remand for lack of
subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
remand pursuant to 28 U.S.C. § 1447(c).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-02445-DOC-KES                                           Date: March 6, 2020
                                                                                        Page 3


III.   Discussion

       A. The Motion to Remand Was Timely Filed

       First, Defendant alleges that the instant Motion was untimely. “A motion to
remand the case on the basis of any defect other than lack of subject matter jurisdiction
must be made within 30 days after the filing of the notice of removal under section
1446(a).” 28 U.S.C. § 1447(c). Here, Plaintiff filed her Motion on January 16, 2020.
Defendant filed its Notice of Removal on December 17, 2019. The Court therefore finds
that Plaintiff has timely filed her motion to remand the case.

       B. The Notice of Removal Was Not Timely Filed

       Timely removal, by contrast, is governed by 28 U.S.C. § 1446, which prescribes
two different time limits in two corresponding scenarios. If the case stated by the initial
pleading is removable, then the notice of removal must be filed within 30 days after the
defendant receives the pleading or summons, whichever period is shorter. 28 U.S.C.
§ 1446(b)(1). If, on the other hand, the initial pleading does not provide a basis for
removal, then the defendant may file a notice of removal within 30 days after receipt of
“a copy of an amended pleading, motion, order or other paper from which it may first be
ascertained that the case . . . has become removable.” 28 U.S.C. § 1446(b)(3). The Ninth
Circuit has held that these time limits “are procedural rather than jurisdictional,” and thus
waivable by the parties, Corona-Contreras v. Gruel, 857 F.3d 1025, 1029 (9th Cir. 2017),
but the time limit is nevertheless “mandatory[,] and a timely objection to a late petition
will defeat removal,” id. at 1030 (quoting Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
1212 (9th Cir. 1980)).

        Defendant, in its Opposition, does not argue that its removal was timely under the
“initial” 30-day period as provided by § 1446(b)(1). Instead, Defendant asserts that its
notice of removal was timely filed under § 1446(b)(3). Defendant claims that prior to its
receipt of the purchase agreement between Plaintiff and Defendant, Defendant “had no
information as to the Plaintiff’s state of citizenship, and thus, it could not yet be
ascertained that the case was removable under diversity of citizenship.” Opp’n at 3.
“BMW NA did not receive a copy of the purchase agreement for the Subject Vehicle
until November 21, 2019.” Id. Therefore, the argument goes, the 30-day period began
after Defendant received the purchase agreement—i.e., on November 21, id.—and that
Defendant met its deadline by filing the Notice of Removal on December 17, 2019.
Plaintiff, on the other hand, argues that Defendant’s reliance on 28 U.S.C. § 1446(b)(3) is
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-02445-DOC-KES                                          Date: March 6, 2020
                                                                                       Page 4


misplaced because the purchase agreement, upon which Defendant relies to establish
timeliness, was not filed in state court. Mot. at 3–4.

        Here, removal was indeed untimely because of a defect in the removal procedure.
“The record of the state court is considered the sole source from which to ascertain
whether a case originally not removable has since become removable.” Peabody v. Maud
Van Cortland Hill Schroll Tr., 892 F.2d 775 (9th Cir. 1989); see also Rossetto v. Oaktree
Capital Mgmt., LLC, 664 F. Supp. 2d 1122, 1129 (D. Haw. 2009) (“In the Ninth Circuit,
the document providing grounds for removal must be one filed in state court.”). Plaintiff
represents, and Defendant does not dispute, that the purchase agreement was not filed in
state court. Defendant merely contends that its Notice of Removal was timely because it
was filed within 30 days after it became evident that the case was removable—but this
alone is not enough. Nor has Defendant presented any “other paper from which it may
first be ascertained that the case . . . is or has become removable.” 28 U.S.C.
§ 1446(b)(3).

       In sum, Defendant has not argued that its removal was timely under § 1446(b)(1),
and has not presented a “paper” in the state court record that would allow it to use the
deadline provided by § 1446(b)(3). Plaintiff, for her part, has filed a timely objection to
the timeliness of Defendant’s removal, which, as the Ninth Circuit has held, is sufficient
to defeat removal. The Court will therefore enforce this mandatory procedural
requirement and remand the case to state court.

       C. Attorney’s Fees

       When remanding a case, a court may, in its discretion, “require payment of just
costs and any actual expenses, including attorney fees, incurred as a result of the
removal.” 28 U.S.C. § 1447(c); see also Jordan v. Nationstar Mortg. LLC, 781 F.3d
1178, 1184 (9th Cir. 2015). Typically, a court may only award fees and costs when “the
removing party lacked an objectively reasonable basis for seeking removal.” Id. (quoting
Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). In making this
determination, courts should look at whether the removing party’s arguments are “clearly
foreclosed” by the relevant case law. Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062,
1066-67 (9th Cir. 2008). The Ninth Circuit has further clarified that “removal is not
objectively unreasonable solely because the removing party’s arguments lack merit,” id.
at 1065, though a court need not find the removing party acted in bad faith before
awarding fees under § 1447(c), Moore v. Permanente Med. Grp., 981 F.2d 443, 446 (9th
Cir. 1992).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 19-02445-DOC-KES                                         Date: March 6, 2020
                                                                                      Page 5


        Here, the Court finds that Defendant lacked an objectively reasonable basis for
removal. Ninth Circuit case law clearly establishes that the “paper” providing grounds for
removal must have been filed in state court, and Defendant does not argue or allege that
the purchase agreement was in the state court record. It was therefore objectively
unreasonable for Defendant to rely on the purchase agreement to support the timeliness
of its Notice of Removal.

       Plaintiff requests $4,687.50 in attorney’s fees. Reply at 4. Plaintiff’s counsel
charges $375 per hour and spent 5.5 hours on the Motion and 2.5 hours on the Reply.
Decl. of Charles Kim (Dkt. 17-1) ¶ 7. Plaintiff’s fee calculation includes 4.5 hours for
counsel’s travel and appearances relating to her Motion. See id. However, because the
matter was resolved by the parties’ submissions, only the fees relating to the Motion and
Reply will be awarded. The Court finds that the hourly rate and time expenditures are
reasonable, and, in its discretion, awards $3,000 in attorney’s fees to Plaintiff.

IV.    Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand.
The Court also AWARDS Plaintiff $3,000 in attorney’s fees.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

 CIVIL-GEN
